DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 7/23/2021. The amendments filed on 7/23/2021 are entered.
	
Reasons for Allowance
Claims 1-9 and 11-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim has been amended to incorporate features that further overcome the previous 103 rejection and the amended claim overcomes the prior art of record. Amended claim 1 is directed to a computer-implemented method for identifying multiple sclerosis while utilizing magnetic resonance image analysis of contrast enhanced images. The claim limitations in combination with the claim limitations previously taught by primary reference Brosch and the additional reference of James overcome the previous prior art of record and thus the applicant’s arguments are persuasive. 
Further regarding amended claim 1, the limitations “applying an automated detection algorithm to detect one or more lesions present in the MRI images” and “determining the patient’s risk for MS based on the one or more of the lesions, central 
Further regarding claim 1, the current amended claims overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
Primary reference Brosch was previously utilized to teach the feature of “applying an automated detection algorithm to detect one or more lesions present in the MRI images” in the office action of 5/03/2021. In the present amended claims, the use of the additional references of specifically Okuda and Elliott to further detect paramagnetic rims and central veins automatically using a magnetic resonance image analysis algorithm would not be taught by the references without using impermissible hindsight. While the features are present in such references as cited in the previous office action, the motivation to modify the primary reference to include the additional detection algorithms is not taught by the prior art references. This renders the combined invention nonobvious. The additional claimed feature of “applying a contrast enhancement process to each image to generate a plurality of contrast-enhanced images, wherein the plurality of contrast-enhanced images comprise at least one contrast-enhanced image generated using a phase unwrapping/filtering contrast enhancement process and at least one contrast-enhanced image generated using gadolinium contrast media” would require an additional reference of Hammond which also fails to provide further motivation for the combined references of Brosch, Okuda, Elliott, and James and therefore does not provide sufficient motivation for the combination to teach to the current amended claims. 

Therefore, references teach to magnetic resonance based analysis of multiple sclerosis patients, the detection of features such as lesions, paramagnetic rims and central veins, and to a determination of a risk calculation for multiple sclerosis patients but fail to provide any support to the combined invention as a whole. Therefore, one of ordinary skill in the art would not have used automatic detection of lesions, paramagnetic rims, and central veins to provide an MRI based diagnostic score for multiple sclerosis patients. The closest prior art references of record include:
II. Methods, the segmentation algorithm for lesion detection within the MRI images is described in detail as a form of convolutional neural network. Pages 1233-1237, III. Experiments and Results, describe the segmentation of lesions within MRI images with figures 4 and 5 showing segmented MRI brain scan images). But the reference fails to teach to central vein or paramagnetic rim analysis as well as calculating a multiple sclerosis risk based on the combined diagnostic features. 
2.  Hammond, K., et al., (“Development of a robust method for generating 7T multichannel phase images of the brain with application to normal volunteers and patients with neurological diseases,” Neuroimaging. Vol 39(4), 2008. P. 1682-1692) teaches to the use of phase unwrapping/filtering and gadolinium contrast magnetic resonance imaging to image multiple sclerosis patients but fails to teach to the automatic detection of features such as lesions, paramagnetic rims, or central veins. 
3. Okuda (U.S. Pub. No. 20190197347) teaches to a central vessel segmentation algorithm in which multiple sclerosis lesions may be centered around (see [0060]-[0061]), and these central vessels are considered to be the central veins as claimed. The reference fails to teach to the detection of paramagnetic rims, or the use of the detected central vessels to determine a patient’s risk for multiple sclerosis. 
4. Elliott, C., et al., (“Slowly expanding/evolving lesions as a magnetic resonance imaging marker of chronic active multiple sclerosis lesions”, Multiple Sclerosis Journal. 
5. James et al. (U.S. Pub. No. 20170261584) teaches to a multiple sclerosis diagnostic approach using magnetic resonance imaging techniques ([0429]-[0448]). Including the use of machine learning based algorithmic analysis of the presence of MS pathologies such as lesions within the non-conventional magnetic resonance imaging scans. The reference fails to teach to either the primary reference Brosch or the additional references of Okuda and Elliott with the features of central vein detection and paramagnetic rims for multiple sclerosis risk calculation. 
Independent claims 12 and 20 have also been amended and include similar features to independent claim 1 and therefore are also allowable over the prior art of record. 
Dependent claims 2-9, 11, and 13-19 are dependent upon independent claims 1 or 12 and therefore would also be allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Hammond, K., et al., “Development of a robust method for generating 7T multichannel phase images of the brain with application to normal volunteers and patients with neurological diseases,” Neuroimaging. Vol 39(4), 2008. P. 1682-1692. This reference teaches to multiple sclerosis imaging methods and using phase unwrapping/filtering contrast enhancement methods with gadolinium based contrast agents. The reference fails to teach to the imaging processing methods including calculating a multiple sclerosis risk score based on features such as paramagnetic rims, central veins, and lesions.  
Broeska (U.S. Pub. No. 20190117698) teaches to an evaluation method for vascular-related degenerative neurological disorders including diseases such as multiple sclerosis. This includes scales such as the Kurtzke Expanded Disability Scale, the multiple sclerosis impact scale, and the beck depression inventory ([0079]-[0081]). The reference fails to teach to the automatic detection of features such as paramagnetic rims, central veins, and lesions within magnetic resonance contrast enhanced images. 
Zamboni (U.S. Pub. No. 20110009749) teaches to a system for diagnosing multiples sclerosis in patients using detected physiological features from a patient. The reference uses features such as blood flow and elements of MS lesions ([0055]-[0067]). The reference fails to teach to the imaging processing methods including calculating a multiple sclerosis risk score based on features such as paramagnetic rims, central veins, and lesions.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793